Morton, C. J.
This is a bill in equity to enjoin the defendants from levying upon the plaintiff’s land executions which *24issued upon judgments against her husband. The defendants attached the land under the Pub. Sts. c. 161, § 66, as land of the husband which had been fraudulently conveyed to the plaintiff.
The statutes provide that any land of a debtor which has been fraudulently conveyed by him, or of which the record title has been conveyed to a third person, for the purpose of defrauding his creditors, may be taken on execution, and that, where land thus fraudulently held is levied on, the judgment creditor, or the purchaser at the sale, must within one year after the return day of the execution commence his suit to recover possession of the land, or the levy will be void. Pub. Sts. c. 172, §§ 1, 49.
This bill seeks to restrain the defendants from pursuing the remedy thus clearly given to them by the statutes. It alleges no peculiar circumstances which make this remedy unjust or inequitable as applied to this case. If this bill can be maintained, then in every case where a judgment creditor avails himself of the statute remedy the trial of the case may be transferred from a court of law to a court of equity. It is uniformly held that a court of equity will not issue an injunction to stay proceedings at law where the case can be fully and fairly tried at law. Fuller v. Cadwell, 6 Allen, 503. Payson v. Lamson, 134 Mass. 593.
In the case at bar all the issues raised by the plaintiff can be fully and fairly tried in the proceedings at law provided by the statute. Her rights are thus fully protected. The decree of the Superior Court must be reversed, and the demurrers of the defendants sustained.

Demurrers sustained.